Citation Nr: 0816269	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of 
pneumonia.

2. Entitlement to service connection for restrictive airway 
disease, claimed as asthma and bronchitis.

3. Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims. When 
this claim was originally before the Board in November 2006, 
it was remanded for further development.  

In May 2006, the veteran testified at a Travel Board hearing.  
However, the individual who conducted the hearing is no 
longer employed at the Board.  In a letter dated in February 
2008, the veteran was advised of this and offered an 
opportunity for another Board hearing.  He has advised that 
if he did not respond within 30 days the Board would assume 
that he did not want another hearing.  The veteran has not 
responded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  




The veteran contends that he residuals of pneumonia as a 
result of an episode of in-service pneumonia in 1945.  He 
contends that he has rhinitis and restrictive airway disease 
as a result of exposure to rusty steel wool and wood fibers 
while scrubbing floors in the Navy.  The veteran's service 
medical records indicate that, in September 1945, he was 
diagnosed with lobar pneumonia.  

In September 2002, the veteran began treatment with Marlon A. 
Labi, M.D., who diagnosed him with reactive airway disease, 
rhinitis, and a history of bronchitis.  In a February 2004 
letter, Dr. Labi reported that he had seen the veteran for 
some time for reactive airway disease, rhinitis, and allergic 
phenomena.  Dr. Labi provided the opinion that it was 
"entirely possible" that exposure to rusty steel wool and 
wood fiber while in the Navy could have exacerbated the 
veteran's symptomatology and contributed to his current 
illness.  During treatment, Dr. Labi referred to additional 
treatment with Dr. Neimand, Dr. Goldman, and Dr. Miller; 
however, there is no evidence of such treatment in the 
veteran's claims file.  Efforts obtain records of such 
treatment should be taken before the Board renders a decision 
in this case.    

The record indicates that, in January 2007, the veteran 
underwent a VA respiratory examination.  The examiner 
provided the opinion that:

I do not have enough evidence to substantiate that what 
residuals of pneumonia the patient has, which is 
coughing with clear expectoration and clearing of his 
throat frequently that influence me that he has the 
residuals of pneumonia, therefore it is at least as 
likely as not that what residuals he has is not from his 
pneumonia.    

The record also indicates that, in June 2007, the veteran 
underwent a second VA examination, when he reported that he 
currently did not have a runny nose, significant nasal 
congestion, pus or blood from the nose, sinus headaches, or 
face pain.  The veteran also reported that, in 2002, he had 
undergone a turbinate reduction procedure, which had improved 
his breathing and nasal congestion.  The examiner reported 
that the veteran did not appear to have the symptoms of 
rhinitis or significant nasal congestion, and that likely, 
the turbinate reduction had improved his symptoms.  The 
examiner stated that determining whether exposure to rusty 
wool or wood fibers in the past could expose rhinitis would 
require "resorting to speculation."  He went on to state 
that, "Certainly exposure to those types of materials can 
result in rhinitis and irritation of the upper aerodigestive 
tract.  At this point, however, [the veteran] does not appear 
to have significant rhinitis or nasal congestion."  

The phrasing of the two VA opinions is confusing; therefore, 
an additional medical opinion on this matter is necessary for 
the Board to make a determination in this case.  

Additionally, efforts to obtain the medical records 
associated with the turbinate reduction procedure should be 
taken.  During his May 2006 hearing, the veteran testified 
that he receives respiratory treatment at VA; however, to 
date, no VA treatment records have been associated with the 
claims file.  On remand, efforts to obtain any such records 
should be taken.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records related to any 
respiratory conditions from Dr. Neimand, 
Dr. Goldman, and Dr. Miller, as well as 
the medical records associated with the 
2002 turbinate reduction procedure.  

2.  Make arrangements to obtain the 
veteran's treatment records related to any 
respiratory conditions from the VA 
outpatient treatment facilities in Oakland 
Park and Coral Springs.  

3.  Thereafter, schedule the veteran for a 
VA respiratory examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner 



in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any respiratory 
disability found to be present, 
specifically 1) reactive airway disease, 
including any asthma or bronchitis, 2) 
rhinitis, and 3) residuals of pneumonia.  

With respect to each disability, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that it had its onset 
during active service or is related to 1) 
exposure to rusty steel wool and wood 
fibers in service, 2) the 1945 in-service 
incidence of pneumonia, or 3) any in-
service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



